Mr. Justice Dickey delivered the opinion of the Court: Counsel for appellant seem to assume that an assignment of a certificate of purchase issued by the canal officers, is in all respects the equivalent of a deed of conveyance, by which, under our laws, the legal title to land may be transferred from one to another. This is a misapprehension. The certificate of purchase is not set out in the bill, or its contents found in the record. We must assume that it was simply a statement that Cone had bought the land at a price given, made one payment, of a given amount, down, and upon the making of the deferred payments, with interest, he would be entitled to a conveyance of the legal title of the land to him or to his assigns. This is not a conveyance of land. It is simply a chose in action, made assignable by our statute. The money was all paid by William Whipple, and when the payments were all made, he, in equity, was entitled to a conveyance. The certificate was merely prima facie evidence. It showed the apparent equity in Cone, when in fact it was in William Whipple. This evidence (the certificate) was in the possession of William Whipple, who was also in possession of the land as owner and in his own right. At his request, and while the certificate was still in his possession and under his control, Cone indorsed upon the same an assignment to Levi Whipple, which placed the apparent equity, or right to a deed, in him,—but this did not divest William Whipple of his real equity or right to a deed. The assignment was not made for that purpose. It was made to place Levi in the same position in which Cone stood. No act of William Whipple, or of Cone, is shown manifesting any intention to divest William Whipple of any equity or right of his own pertaining to this land, or to give Levi any beneficial interest in the same. It seems, however, to be thought that the rights of Levi are in some way strengthened by the allegation that the real purpose of Cone and William Whipple in having the certificate taken originally in the name of Cone, and in having the certificate afterwards assigned to Levi, was to delay and hinder supposed creditors of William Whipple, and we are asked to examine the proofs. If this charge be true, it would show that the supposed rights of Levi Whipple (to sustain which this bill is exhibited) are founded in fraud, and have no other foundation. In such ease a complainant can have no aid from a court of chancery. It is said Levi, at the time of the assignment, was an infant, and had no personal part in the fraud, and hence can not be unfavorably affected thereby. The case shows that he had no connection with the assignment, and that his father did not in fact accept the assignment for Levi, but for himself. If, however, we are to assume, as counsel insist, that the acceptance of the assignment by the father was for the son, and as his agent, then the act of the agent is the act of the principal, and in so far as such act is affected by the fraud of the agent, the rights of the principal are to the same extent affected. The agent, at the time of the act, had no authority from the principal. It could only become the act of the principal by his ratification. He can not possibly avail himself of the act by ratification— by anything short of ratification of the transaction as it actually was. If it was actually fraudulent, he ratifies the fraud, and is thereby excluded from seeking relief in a court of equity. Had the certificate with its indorsement been delivered to Levi for the purpose of vesting in him the apparent title, and had William come into a court of equity seeking to set aside the assignment to Levi, a very different ease would have arisen. It might well have then been said, no trust in favor of William Whipple can be raised upon a fraud. Aside from these considerations, the laches of appellant in asserting his rights closes the door against him in this suit. He knew before he came of age that this assignment was in his name. He knew that instead of recognizing him as the real owner in equity of the land, his father claimed to own the same in his own right. He recognized this claim of his father, rented part of the land from his father, paid to him rent, and received payment from his father for improvements made by him during his tenancy. He became of age in 1867, and it is not until 1882 he seeks to assert his supposed rights. His father was in possession, claiming as owner, and paying all taxes upon the land, from 1851 to 1882,—more than thirty years, and for more than fifteen years after complainant ceased to he a minor. In any view of this case, the decree of the circuit court was, in our judgment, right. The decree is therefore affirmed. Decree affirmed.